DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                     THOMAS D. RILEY, IV., M.D.,
                            Appellant,

                                     v.

  NEUROSPINE INSTITUTE LLC, a Florida Limited Liability Company
           d/b/a SPINE AND ORTHOPEDIC CENTER,
                         Appellee.

                               No. 4D20-942

                           [September 3, 2020]

   Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Jeffrey Levenson, Judge; L.T. Case No.
XX-XXXXXXX CACE (09).

  Bruce David Green of Bruce David Green, P.A., Fort Lauderdale, for
appellant.

  Brian H. Koch of Holland & Knight LLP, Fort Lauderdale; and Paul B.
Ranis of Greenberg Traurig, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CIKLIN and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.